Citation Nr: 1629435	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service connected left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1993 to September 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.

This claim was previously before the Board in January 2015, at which time the claim was remanded for further development.  That development having been completed, the claim is once again before the Board for appellate consideration. 

The Board notes that the Veteran submitted a notice of disagreement to the August 2006 rating decision in August 2007.  At that time the Veteran's left shoulder disability had been rated as noncompensable.  In February 2008 the RO in Philadelphia, Pennsylvania issued a rating decision which raised the Veteran's disability rating to 20 percent as of December 9, 2005, the effective date of the Veteran's service connection.  However, the Veteran is presumed to be seeking the maximum possible evaluation of his disability in the filing of his notice of disagreement.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, this issue remains on appeal.

The issue of service connection of sleep apnea has been raised by the record in a September 2015 statement by the Veteran, but it has not been expressed on an application form prescribed by VA as required after March 2015.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran is right handed.
2.  During the period on appeal in this case, the Veteran's left shoulder disability was manifested by pain, fatigue, with flexion to 95 degrees, and abduction to 75 degrees.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, VA's General Counsel has held that no VCAA notice is required for downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Downstream issues include the propriety of initially assigned disability ratings.  As such, the Veteran was not required to be provided with any specific notice relating to his notice of disagreement, beyond that which he received when he initiated his claim for service connection. 

However, the VCAA does place on the VA a duty to assist the Veteran by making reasonable efforts to obtain evidence necessary to substantiate the claim for benefits, unless no reasonable probability exists that such assistance would aid in substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

To that end, the Veteran's service treatment records and post-service medical records have been obtained.  The Veteran was also provided with VA medical examinations of his left shoulder in February 2009, March 2012, and May 2015.  A review of the examination reports shows a discussion of the documented medical history and assertions.  Range of motion studies were accomplished, and the examinations contained a description of the Veteran's complaints and symptoms.  Accordingly, the Board finds that these examination reports are adequate to decide this issue, as they are predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As was noted above, this claim was previously before the Board in January 2015.  At that time, the claim was remanded in order for the Veteran to receive a new VA medical examination, as was directed by the Court of Appeals for Veteran's Claims.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  To that end, an examination was provided to the Veteran in May 2015.  At that time, the examiner conducted range of motion testings and considered the Veteran's complaints of pain and fatigue in assessing the functional effects of the Veteran's disability.  The examiner also discussed the functional limitations that the Veteran experiences which are not clearly measured in range of motion testing.  Accordingly, the Board finds that VA has substantially complied with the directives of the January 2015 remand.

Finally, the Board finds no reasonable probability that any further attempt at development would aid the Veteran in the substantiation of his claim for an increased disability rating of his left shoulder disability, as there is no indication that the Veteran's condition has appreciably worsened since his May 2015 examination.  Therefore, the Board finds that the VA has satisfied its duty to assist the Veteran under the VCAA.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In applying these disability ratings, a veteran's entire history is to be considered, and the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Finally, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, as was discussed above, the Veteran's left shoulder disability was originally granted service connection effective December 9, 2005.  At the time the Veteran was granted service connection, he was assigned a noncompensable rating.  That rating was then increased to 20 percent in February 2008.  This rating was assigned under DC 5201, which speaks to limitation of motion of the arm.

DC 5201 distinguishes between the major and minor upper extremities.  The major and minor extremities are determined by the Veteran's handedness, and the record is clear that the Veteran is right handed.  As such, the Veteran's left shoulder disability is rated under the minor extremity ratings of DC 5201.  Under those ratings, a 20 percent rating is assigned when the Veteran retains the ability to raise his arm to shoulder level.  The term "shoulder level" is described in 38 C.F.R. § 4.71 as being, approximately, 90 degrees of flexion or abduction of the shoulder joint.  A 20 percent rating is also assigned when the Veteran is able to raise his minor arm to midway between the side of his body and shoulder level.  Finally, a 30 percent rating, the maximum rating allowed under this DC, is provided when the Veteran is unable to raise his minor arm any more than 25 degrees from his side.  

With that law in mind, the Board turns to the evidence contained in the claims file.  Among the earliest evidence contained in the claims file is an April 2003 medical report in which the Veteran is found to have a normal range of motion in the shoulder.  However, by February 2009 the Veteran's left shoulder range of motion had decreased to the extent that his flexion was now limited to 160 degrees and his abduction was limited to 120 degrees.  At that time, the Veteran complained of what he described as "moderate" pain, which was constant.  The Veteran also reported that he was experiencing difficulty lifting more than 30 pounds over his head.  

In September 2009 the Veteran reported to his treatment providers, and the report of this treatment indicates that he had "decreased range of motion" with no "significant" tenderness in the joint.  The next notation in the record came in February 2010, at which time the Veteran was described by his treatment provider as having "a very restricted range of motion" of the left shoulder.  

One month later, in March 2010, the Veteran again presented for treatment.  At this time his range of motion in the left shoulder was measured as having 160 degrees of flexion and 125 degrees of abduction.  The Veteran then presented for a VA medical examination in March 2012.  During this examination the Veteran was measured as having 145 degrees of flexion and 145 degrees of abduction.  However, both motions were noted by the examiner as causing pain, and the Veteran stated that he was unable to perform range of motion testings after engaging in repetitive use of the left arm because he was experience pain that was too great.  In April 2012 the Veteran's treatment team recorded that he had "good range of motion" in the left shoulder with no tenderness.  This report was repeated in September 2012.

The next significant notation contained in the claims file came in May 2015, when the Veteran reported for another VA medical examination.  During this examination, the examiner noted that the Veteran's left rotator cuff appeared to be implicated in his left shoulder disability, as the Veteran has a history of clicking and catching in the left shoulder.  The examiner also took note of the Veteran's description of his pain, which the Veteran said was constant.  The Veteran also asserted that his pain caused disturbances in his locomotion, as well as his ability sit and stand.  Objectively, the examiner measured the Veteran's left shoulder range of motion as being to 95 degrees of flexion and 75 degrees of abduction.  The examiner also measured the Veteran's internal and external rotation, and found that the Veteran's ability to internally rotate the shoulder was decreased after repetitive use of the shoulder.  Upon initial testing, the Veteran was able to internally rotate his shoulder to 40 degrees, but after repetitive use, the Veteran was only able to rotate the shoulder to 30 degrees.  No other ranges of motion were impacted by repetitive use, according to the examiner.  Finally, the examiner found that fatigue could cause the Veteran's range of motion to decrease, and he noted that the Veteran would have difficulty with reaching and lifting with his left arm because of his disability. 

That being the most salient evidence in this case, the Board finds insufficient evidence contained in the record to substantiate a claim for entitlement to a rating in excess of 20 percent for the Veteran's left shoulder disability.  As was noted above, the record is quite clear that the Veteran is right handed.  Therefore, in order for the Veteran to be entitled to a disability rating in excess of 20 percent, his range of motion in either flexion or abduction would need to be no greater than 25 degrees from the side.  However, at no time in the record is the Veteran's flexion ever measured to be less than 95 degrees, and his abduction is never measured to be less than 75 degrees.  The disparity between the DC criteria for a 30 percent rating of the minor extremity and the Veteran's demonstrated ranges of motion throughout time is too great for the Board to find that the Veteran's disability is most closely approximated by a 30 percent rating.  

Furthermore, the Board finds that the factors discussed in the DeLuca case, which was detailed above, also do not warrant a rating in excess of 20 percent.  While it is true that the Veteran has demonstrated a decreasing ability to use his left upper extremity after repetitive use, this decrease has never been so noted so as to even nearly approach a 25 degree limitation of motion.  Moreover, the Board is aware that the Veteran experiences pain in his left shoulder.  However, the Veteran has been very consistent in his reports that his pain, and the degree of his pain, is generally constant.  As such, there is no indication that the Veteran's pain would cause his range of motion to be so greatly limited after repetitive use so as to warrant a 30 percent rating.  Accordingly, the Board finds that the Veteran's 20 percent rating is appropriate in this case.

III. Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration, as there is no evidence to suggest that the Veteran's disability picture, considered as a whole, is so exceptional so as to be outside the realm of limitations and losses contemplated by the rating criteria discussed above.  Rather, the rating criteria's use of ranges of motion is an attempt to capture the limiting effects of elements such as pain and fatigue, and the Board has considered those elements in determining the Veteran's range of motion in this case.  Further, there is no evidence that the Veteran's disability picture exhibits other related factors which render the disability rating assigned by the DC inadequate to properly compensate the Veteran.  Specifically, the record does not include any evidence to suggest that the Veteran requires frequent hospitalizations, or that his disability results in marked interferences with employment, or other related factors.  As such, the Veteran is not properly referred for extra-schedular consideration.  

Finally, the Board also recognizes a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in this case the Veteran has not indicated that he is currently unable to work, or that his left shoulder disability causes any such inability.  Therefore, TDIU is not raised by the record, and so it is not appropriate in this case.


ORDER

An initial disability rating in excess of 20 percent for the Veteran's left shoulder disability is denied.


____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


